DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (U.S. 2013/0334057), hereinafter Watanabe, in view of Kubota et al. (WO 2016/052727, citations based on translation), hereinafter Kubota, Wang et al. (U.S. 2004/0249177), hereinafter Wang, and Sakurai et al. (U.S. 2013/0319584), hereinafter Sakurai.
Regarding claim 1, Watanabe teaches a method for producing high-purity electrolytic copper (see e.g. Paragraph 0012, lines 2-4), comprising adding a first additive containing a polyoxyalkylene (polyethylene glycol, which is a polyoxyalkylene; see e.g. Paragraph 0024) and a second additive formed of polyvinyl alcohol (see e.g. Paragraph 0024); and performing copper electrolysis by setting a concentration of the first additive to be preferably 10-40 mg/L to 16-64 mg/L (preferable concentration of the mixture of the two additives is 20-80 mg/L with a ratio of 1:1 to 4:1 of PEG to PVA; see e.g. Paragraph 0036, lines 29-33), a concentration of the second additive to be preferably 4-16 mg/L to 10-40 mg/L (preferable concentration of the mixture of the two additives is 20-80 mg/L with a ratio of 1:1 to 4:1 of PEG to PVA; see e.g. Paragraph prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Watanabe does not teach the first additive containing an aromatic ring of a hydrophobic group and a polyoxyalkylene group of a hydrophilic group, instead teaching the first additive as just polyethylene glycol (see e.g. Paragraph 0024), which is a polyoxyalkylene.
Kubota teaches an additive for electrolytic refining to produce high-purity copper (see e.g. Paragraph 0001, lines 1-2), comprising a hydrophobic group containing an aromatic ring and a hydrophilic group containing a polyoxyalkylene group (see e.g. Paragraph 0013, lines 1-2). This additive suppresses the precipitation of silver and sulfur ions on in the electrolyte on the cathode, thereby reducing the concentrations of silver and sulfur in the electrolytic copper (see e.g. Paragraph 0015, lines 1-4), which is the same function as the additives taught by Watanabe (see e.g. Watanabe Paragraph 0003, lines 1-5 and 10-12). Kubota specifically teaches the additive performing better 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Watanabe to substitute PEG with the additive containing an aromatic ring of a hydrophobic group and a polyoxyalkylene group of a hydrophilic group taught by Kubota in order to further reduce the concentrations of sulfur and silver impurities in the produced electrolytic copper.
Watanabe in view of Kubota does not teach adding a third additive formed of tetrazoles to the copper electrolyte, setting a concentration of the third additive to be 0.01 mg/L to 30 mg/L and a concentration ratio of the third additive to the first additive to be greater than 0 and 0.7 or less. 
Wang teaches a compound added to copper plating baths which can provide level or uniform copper deposits (see e.g. Abstract), which may comprise tetrazole (see e.g. Paragraph 0024, lines 1-4 and 16-20). The more level deposits are equivalent to a “smoothing” effect of the additives taught by Watanabe and Kubota, which decreases the amount of impurities in the electrolytic copper product (see e.g. Paragraph 0036, lines 18-20, of Watanabe; Paragraph 0010, lines 2-4, of Kubota). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Watanabe in view of Kubota to further include the additive compound taught by Wang to provide more level copper deposits which can further reduce impurities in the copper product.

Watanabe in view of Kubota and Wang does not explicitly teach the produced electrolytic copper having a concentration of Ag is less than 0.2 ppm and a concentration of all impurities less than 0.2 ppm. Watanabe does however teach the concentration of metal impurities, including Ag, being less than 1 ppm (see e.g. Watanabe Paragraph 0077, lines 5-10), overlapping with the claimed range of the present invention(see MPEP § 2144.05 as cited above). Kubota also teaches the additive containing an aromatic ring of a hydrophobic group and a polyoxyalkylene group of a hydrophilic group being capable of reducing Ag concentration to as low as 0.1 ppm (see e.g. Kubota Table 6, example No. 47).
Furthermore, as the method steps taught by Watanabe in view of Kubota and Wang are the same as, or overlapping with, those of the instant invention, it would be expected that the product generated from the process would have the same, or very similar, properties. MPEP § 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Watanabe in view of Kubota and Wang does not explicitly teach an area ratio of crystal grains having an average crystal grain misorientation (GOS value) exceeding 2.5° being 10% or less. Watanabe does however teach the orientation of the crystal grains being controlled (see e.g. Paragraphs 0030-0031 of Watanabe).
As stated with regards to the impurity concentrations, Watanabe in view of Kubota and Wang teaches all the steps of the method of claim 1 as stated above, and as such electrolytic copper produced by such steps could be expected to have the same, or very similar, physical properties, such as the crystal grain misorientation area ratio (see MPEP § 2112.01 as cited above).
Furthermore, Sakurai teaches a copper alloy which has an average of Kernel Average Misorientation (KAM) values of 1.5° to 1.8° over the entire area (see e.g. Paragraph 0015, lines 1-7, and Paragraph 0037).This KAM value range allows for bending formability and bending elastic limit to be high, while maintaining mechanical strength of the copper plate (see e.g. Paragraph 0014, lines 21-23, and Paragraph 0016). Watanabe teaches a similar desire to decrease brittleness of the high purity electrolytic copper as well as to decrease tensile stress (see e.g. Watanabe Paragraph 0008, lines 1-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Watanabe in view of Kubota and Wang to produce copper with an overall Kernel Average Misorientation, equivalent to average crystal grain misorientation, of 1.5-1.8° as taught 
Watanabe in view of Kubota, Wang and Sakurai does not explicitly teach the area ratio of crystal grains having an average crystal misorientation exceeding this 1.5-1.8° range, or generally exceeding 2.5°, being 10% or less. However, Sakurai does teach that exceeding 1.8° can lead to a decrease in bend formability and bending elastic limit (see e.g. Sakurai Paragraph 0016, lines 3-5), which are elastic properties that are preferably higher when using copper in electric and electronic components such as connectors (see e.g. Sakurai Paragraphs 0003 and 0004). Watanabe similarly teaches the high purity copper being used as bonding wire and a desire to prevent fracture of the wire (see e.g. Watanabe Paragraph 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Watanabe in view of Kubota, Wang and Sakurai to produce electrolytic copper in which the area ratio of grains having an average misorientation exceeding 1.8° is minimized in order to maintain the elasticity of the copper especially when used in electric components such as wires.
Regarding claim 2, Watanabe in view of Kubota, Wang and Sakurai teaches performing copper electrolysis by setting the current density to be 120-220 A/m2, with specific examples of 160 and 170 A/m2 (see e.g. Watanabe Paragraph 0050 and Table 1, Invention Products 2 and 4), and the bath temperature to be 30° C (see e.g. Watanabe Paragraph 0064, lines 9-10) to produce electrolytic copper in which the concentration of S is less than 0.01 ppm (see e.g. Watanabe Paragraph 0077, lines 4-
Additionally, regarding the concentration of Ag, concentration of all impurities and the area ratio of the crystal grains having an average grain misorientation (GOS value) exceeding 2.5°, Watanabe in view of Kubota, Wang, and Sakurai teaches all the steps of the method of claim 2 as stated above, and as such electrolytic copper produced by such steps could be expected to have the same, or very similar, properties (see MPEP § 2112.01 as cited above).
Regarding claims 3 and 5, Watanabe in view of Kubota, Wang and Sakurai teaches setting the concentration of the first additive to be 10-64 mg/L (preferable concentration of the mixture of the two additives is 20-80 mg/L with a ratio of 1:1 to 4:1 of PEG to PVA; see e.g. Watanabe Paragraph 0036, lines 29-33), overlapping with the claimed range of the present invention (see MPEP § 2144.05 as cited above), the concentration of the second additive to be 4-40 mg/L (preferable concentration of the mixture of the two additives is 20-80 mg/L with a ratio of 1:1 to 4:1 of PEG to PVA; see e.g. Watanabe Paragraph 0036, lines 29-33), overlapping with the claimed range of the present invention (see MPEP § 2144.05 as cited above), the concentration of the third additive to be 10 to 250 mg/L (see e.g. Wang Paragraph 0033, lines 13-15), overlapping 
Additionally, regarding the concentration of Ag, concentration of all impurities and the area ratio of the crystal grains having an average grain misorientation (GOS value) exceeding 2.5°, Watanabe in view of Kubota, Wang, and Sakurai teaches all the steps of the method of claims 3 and 5 as stated above, and as such electrolytic copper produced by such steps could be expected to have the same, or very similar, properties (see MPEP § 2112.01 as cited above).
Regarding claims 4 and 6, Watanabe in view of Kubota, Wang and Sakurai teaches setting the concentration of the second additive to be 4-40 mg/L (preferable concentration of the mixture of the two additives is 20-80 mg/L with a ratio of 1:1 to 4:1 
Additionally, regarding the concentration of Ag, concentration of all impurities and the area ratio of the crystal grains having an average grain misorientation (GOS value) exceeding 2.5°, Watanabe in view of Kubota, Wang, and Sakurai teaches all the steps of the method of claims 4 and 6 as stated above, and as such electrolytic copper produced by such steps could be expected to have the same, or very similar, properties (see MPEP § 2112.01 as cited above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795